



Exhibit 10.3


HOLOGIC, INC.
HOLOGIC SHORT-TERM INCENTIVE PLAN, as amended and restated
(the “STIP”)


Performance-Based Compensation


Reference is made to the Hologic, Inc. Amended and Restated 2008 Equity
Incentive Plan previously approved by the Company’s Stockholders (the “2008
Plan”). Capitalized terms used herein and not otherwise defined shall have the
same meanings as set forth in the 2008 Plan. It is intended that the awards
granted hereunder (the “Awards”) to persons who are or may become Covered
Employees (as defined in Section 162(m) of the Internal Revenue Code (the
“Code”) and treasury regulations issued thereunder) for the applicable period
qualify, to the extent consistent therewith, as Incentive Awards under Section 7
of the 2008 Plan. The terms and conditions of the 2008 Plan, including without
limitation the individual award limits set forth therein, shall apply to any
Award, or portion thereof, that shall qualify as an Incentive Award thereunder.


Administration


The STIP will be administered by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) except, with respect to
persons who are not executive officers, then administration shall be delegated
to the Chief Executive Officer of the Company. The Compensation Committee or, if
applicable, its delegate, in, as applicable, its sole discretion, shall have the
authority to grant and amend Awards, to adopt, amend and repeal rules relating
to the STIP and to interpret and correct the provisions of the STIP and any
Award. The Compensation Committee shall have the authority, subject to the
express limitations of the STIP and the 2008 Plan, (i) to construe and determine
the respective Awards and the STIP, (ii) to prescribe, amend and rescind rules
and regulations relating to the STIP and any Awards, (iii) to determine the
terms and provisions of the respective Awards, which need not be identical,
(iv) to create sub-plans hereunder necessary to comply with laws and regulations
of any foreign country in which the Company may seek to grant an Award, and
(v) to make all other determinations in the judgment of the Compensation
Committee necessary or desirable for the administration and interpretation of
the STIP. The Compensation Committee may correct any defect or supply any
omission or reconcile any inconsistency in the STIP or any Award in the manner
and to the extent it shall deem expedient to carry the STIP or any Award into
effect and it shall be the sole and final judge of such expediency. All
decisions by the Compensation Committee shall be final and binding on all
interested persons. Neither the Company nor any member of the Compensation
Committee shall be liable for any action or determination relating to the STIP.


To the extent permitted by applicable law, the 2008 Plan or the listing
standards of any exchange upon which the Company’s Common Stock may be listed,
the Committee may delegate any or all of its powers under the STIP, as it
relates to the determination of Awards and eligibility under the STIP (other
than Awards made to executive officers), to the Chief Executive Officer, one or
more committees or subcommittees of the Compensation Committee or the Board, or
(except







--------------------------------------------------------------------------------





with respect to compensation of executive officers) to one or more executive
officers of the Company; provided, however, that unless otherwise expressly
provided, (i) no such delegation of authority shall limit the Compensation
Committee’s discretionary authority to alter the amount or payment of any Award
to any participant as set forth herein, and (ii) any Awards made to any
executive officers of the Company, including without limitation the achievement
of target performance objectives, shall be subject to the final review and
approval of the Compensation Committee. .


Eligibility


Unless otherwise determined by the Compensation Committee, which retains sole
discretion of eligibility under the STIP, the eligible participants under the
STIP shall include the Company’s officers, vice presidents, operational
directors, managers and such other employees that have been identified by
management as key contributors. Notwithstanding anything to the contrary in the
foregoing, unless otherwise approved by the Compensation Committee, participants
shall not include persons, including officers, who are otherwise participating
in a Company commission-based plan.


Targets


Subject to the discretion of the Compensation Committee, targeted payout levels
(“Targeted Payout Levels”) will be achieved at a combination of corporate and/or
individual goals established for each participant, as well as discretionary
allocations established by the Committee, or, as applicable, the Chief Executive
Officer. A participant’s bonus components and the weighting of those components
are determined by such participant’s title and/or role.


Funding


Subject to the discretion of the Compensation Committee, aggregate funding of
the STIP will be based upon the level of the Company’s achievement of the
corporate financial goals established for the STIP. The Company shall not have
any obligation to establish any separate fund or trust or other segregation of
assets to provide for payments under the STIP.


Maximum and Minimum Bonus Payout; No Right to Employment


The maximum bonus payouts for all participants who are executive officers will
be 200% of Targeted Payout Levels (e.g., the maximum bonus payout for such
participant who has a Targeted Payout Level of 50% of annual base salary target
would be 100% of annual base salary target). The Compensation Committee or, as
applicable, its delegate, reserves the right, in its sole discretion, to
decrease any bonus payouts to any participant under the STIP, regardless of the
level of bonus targets that have been achieved (or bonus levels that have been
estimated), including, without limitation, to reduce or provide for no bonus
payout to a participant even though one or more targets under the STIP have been
achieved. Neither the STIP, nor any action taken pursuant to the STIP, will be
construed as giving any employee any right to continued employment with the
Company or any of its subsidiaries.









--------------------------------------------------------------------------------





STIP Nonexclusive


Nothing in this STIP shall preclude the Company from granting any bonus or other
award to a person that is not intended to qualify as an Incentive Award upon
such terms and conditions as may be determined by the Board or the Committee,
without regard to the limitations set forth in this STIP.


Recoupment/Claw-Back of Awards


Notwithstanding any other provision of this STIP to the contrary, any Awards
granted under this STIP shall be subject to the terms of any compensation
recoupment or claw-back policy implemented by the Company, as any such policy
may be amended from time to time, and/or subject to recoupment as required by
any other provisions of any law (including, without limitation, Section 10D of
the Securities Exchange Act of 1934, as amended), government regulation or stock
exchange listing requirement.







